United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3294
                                   ___________

Lee Ford,                            *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: May 4, 2000
                              Filed: May 10, 2000
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      Lee Ford appeals the district court’s1 grant of summary judgment in favor of the
Commissioner of Social Security, upholding the Commissioner’s decision to deny
Ford’s application for disability insurance benefits. We affirm.




      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Henry
L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
       Ford applied for benefits in September 1994, alleging she could not work
because of back and side pain. Her application was denied initially and upon
reconsideration. Following a hearing, an administrative law judge (ALJ) found that
Ford met the disability insured status from August 1992 through September 1997, and
that she had not engaged in substantial gainful activity since August 1992. However,
he concluded that she did not have an impairment or combination of impairments of
listing-level severity. The ALJ also discounted Ford’s subjective complaints, finding
her testimony not credible. Further, he found her treating physician’s opinion
unpersuasive, noting the medical findings were inconsistent with a disabling level of
pain; he likewise discounted the mental medical assessment of Ford’s counselor,
because her treating relationship with Ford was of a very short duration, and her
assessment was inconsistent with the conclusions of another mental health professional
(whom the ALJ considered more qualified, and whose opinion was supported by
psychometric testing), Ford’s daily activities, and her lack of significant mental health
treatment. The ALJ concluded that Ford had the residual functional capacity to perform
medium work; that her past relevant work as a cashier and secretary did not require
activity precluded by the medium-work restrictions; and that she could therefore
perform her past relevant work. Finally, after completing a Psychiatric Review
Technique Form, the ALJ determined that Ford suffered from situational depression,
with no listing-level functional limitations.

       For reversal, Ford argues that the Commissioner’s decision is not supported by
substantial evidence on the record as a whole; that the ALJ improperly discounted her
treating physician’s opinion, because the evidence did not refute it; and that the ALJ
was wrong to discount the extent of Ford’s mental impairment, because its severity was
supported by sufficient and persuasive evidence.

      Having carefully reviewed the record, taking into consideration evidence that
supports, as well as detracts from, the final decision, we conclude that the district court
properly granted summary judgment in favor of the Commissioner. See Pyland v.

                                            -2-
Apfel, 149 F.3d 873, 876 (8th Cir. 1998) (standard of review). First we reject Ford’s
argument that the Commissioner’s decision is not supported by substantial evidence.
Although Ford alleges that she was unable to work due to back and side pain since
August 1992, the record does not show that she sought medical treatment for this
condition prior to February 1993, and no objective medical evidence supports her
complaints of disabling pain. To the contrary, Dr. Schnapp’s physical examination of
Ford, as well as various x-rays, scans, and ultrasounds, revealed no abnormalities.
Additionally, Ford’s use of prescription medicines was limited, none of her physicians
restricted her physical activities, she failed to allege a disabling mental impairment in
her application, and had not sought mental health treatment prior to November 1996.
See Smith v. Shalala, 987 F.2d 1371, 1374-75 (8th Cir. 1993) (decision denying
benefits supported by substantial evidence where (1) claimant showed no evidence of
significant limitation of motion, motor loss, muscle weakness, or sensory or reflex loss;
(2) claimant’s physicians prescribed only muscle relaxers and mild pain relievers, and
placed no restrictions on claimant’s activities; (3) claimant failed to allege disabling
mental impairment on benefits application; and (4) psychiatric examination revealed no
disorders).

       As to the ALJ’s discounting of the assessment of Ford’s treating physician, we
find the physician’s findings regarding Ford’s physical limitations to be conclusory,
contrary to the minimal objective evidence, and unsupported by the record. See
Haggard v. Apfel, 175 F.3d 591, 595 (8th Cir. 1999) (treating physician’s opinion is
not afforded deference where it is not supported by his own findings or diagnostic
data). Finally, concerning Ford’s contention that the ALJ improperly discounted the
extent of her mental impairment, we find that substantial evidence supports the ALJ’s
discounting of the counselor’s conclusions. See Gaddis v. Chater, 76 F.3d 893, 895
(8th Cir. 1996) (ALJ did not err in disregarding portion of treating psychiatrist’s
opinion where it was disputed by other medical evidence and was based on
complainant’s subjective complaints which were found not credible).


                                           -3-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-